Citation Nr: 0800347	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for rheumatic fever. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946, and subsequent service in the Navy Reserves.   

This appeal arises from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss did not manifest 
during service and is not related to a disease or injury in 
service. 

2.  The veteran's tinnitus did not manifest during service 
and is not related to a disease or injury in service. 

3.  The veteran does not have a current disability involving 
rheumatic fever. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

3.  Rheumatic fever was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, and rheumatic fever, disabilities which he 
contends first manifested during active service.   

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
available service medical records and VA outpatient treatment 
records.  The appellant has submitted medical opinion 
statements from his private physician.  The appellant 
initially requested a personal hearing before the Board in 
July 2005; however, he subsequently withdrew his request by 
submitting a written statement dated November 2007.  The 
veteran was not afforded a VA examination in connection with 
his claims for service connection.  In this regard, the 
evidence establishes that the veteran does not currently have 
a disability associated with rheumatic fever.  In addition, 
there is no evidence of a disease or injury in service 
related to a current diagnosis of hearing loss or tinnitus.  
Since the outcome of the veteran's claims turns on findings 
of fact, the Board finds that VA examination is not 
necessary.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, the veteran's lay statements, 
and a medical opinion statement from the veteran's private 
physician.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 




Entitlement to Service Connection 

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are some disabilities for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service. 
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service medical records reveal no complaints of or treatment 
for hearing loss or tinnitus during service.  The March 1945 
enlistment examination report documents no abnormalities 
affecting the veteran's ears or ear drums.  May 1945 service 
medical records indicate the veteran sought treatment for 
acute otitis media.  After undergoing a course of 
antibiotics, the veteran's physician concluded he was well 
and recommended that he return to duty.  The veteran denied a 
history of ear, nose, and throat trouble at examination in 
April 1951, and his ears and ear drums were normal on 
examination.  November 1957 service medical records indicate 
that the veteran underwent a quadrennial examination, at 
which time his ears and ear drums were normal and no 
abnormalities were noted on whisper voice and spoken voice 
tests. 

The first indication of hearing loss is a June 2003 VA 
outpatient treatment note.  Although a review of systems was 
negative with regard to tinnitus, the veteran reported mild 
hearing loss.  Also of record is a March 2004 medical opinion 
statement from the veteran's private physician, which notes 
moderate to severe bilateral neurosensory hearing loss with 
tinnitus.  The veteran's physician concluded that his hearing 
loss could have as likely as not been caused or aggravated by 
his active duty service.  

In this case, there is no dispute that the veteran has a 
current diagnosis of bilateral hearing loss and tinnitus.  
The question is whether these disabilities are related to 
service in any way.

The first complaints of bilateral hearing loss and tinnitus 
did not occur until June 2003, more than fifty years after 
the veteran's discharge from active duty.  Neither bilateral 
hearing loss nor tinnitus were noted on the veteran's 
November 1957 quadrennial examination.  Despite competent 
medical evidence of current disabilities, direct service 
connection, based upon incurrence during active service, is 
not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, direct service connection for bilateral hearing loss 
and tinnitus related to an in-service disease or injury is 
not warranted.  Although he sought treatment for acute otitis 
media during active service, no qualifying defects were noted 
at separation in April 1951.  Although the veteran's private 
physician remarked that it could be as likely as not hearing 
loss is related to service; this does not provide a 
meaningful opinion on the issue on appeal, since it 
essentially states nothing more than it is possible that 
there's a 50 percent chance current disability is related to 
service.  Such a tentative comment does not establish a nexus 
to service.  

In addition, since bilateral hearing loss did not manifest 
within one year from the date of separation from active 
service, it cannot be presumed under law to have had its 
incurrence during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Other than the veteran's contentions, there is no evidence 
tending to show that his bilateral hearing loss and tinnitus 
were incurred during the course of active service.  As a lay 
person, his contentions in this regard cannot be accorded 
probative value.  

Accordingly, service connection for hearing loss and tinnitus 
is denied.  

Rheumatic Fever

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. §§ 1110, 1131.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement to benefits for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Although service medical records from January 1946 to 
February 1946 reflect treatment for catarrhal fever, there is 
no indication in the medical evidence that the veteran sought 
treatment for rheumatic fever while in service.  The 
veteran's post- service VA medical records reflect on-going 
treatment for a multiplicity of chronic physical problems.  
However, rheumatic fever is not one of them.  In short, the 
veteran does not have a current diagnosis of rheumatic fever 
or a record of symptomatology to indicate the presence of a 
chronic disability involving rheumatic fever. In the absence 
of a current disability involving rheumatic fever, the claim 
for service connection must be denied.  

With regard to service connection for bilateral hearing loss, 
tinnitus, and rheumatic fever, the preponderance of the 
evidence is against the veteran's claim.  No competent 
evidence of a connection between the veteran's active service 
and his currently diagnosed disabilities has been shown and 
none of the available legal presumptions is applicable to the 
facts of this case.  The veteran's appeal must therefore be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for rheumatic fever is 
denied. 





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


